Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  141830                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  RICHARD WORD,                                                                                      Alton Thomas Davis,
           Plaintiff-Appellee,                                                                                          Justices

  v                                                                SC: 141830
                                                                   COA: 296629
                                                                   WCAC: 07-000301
  SUTTLES TRUCK LEASING, INC. and
  MIDWEST EMPLOYERS CASUALTY
  COMPANY,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 18, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2010                   _________________________________________
           1213                                                               Clerk